Case 9:16-cv-00170-RC-KFG Document 219 Filed 07/28/20 Page 1 of 1 PageID #: 3055



                             **NOT DESIGNATED FOR PUBLICATION**

                               IN THE UNITED STATES DISTRICT COURT

                                FOR THE EASTERN DISTRICT OF TEXAS

                                               LUFKIN DIVISION


  SCOTT W. GRAVES                                          §

  VS.                                                      §               CIVIL ACTION NO. 9:16-CV-170

  DAVID W. MBUGUA, et al.,                                 §

                                ORDER ACCEPTING THE MAGISTRATE
                              JUDGE’S REPORT AND RECOMMENDATION

         Plaintiff, Scott W. Graves, an inmate formerly confined at the Gib Lewis Unit of the Texas

  Department of Criminal Justice, Correctional Institutions Division, proceeding pro se and in forma

  pauperis, filed this civil rights complaint pursuant to 42 U.S.C. § 1983 against several defendants.

         The court referred this matter to the Honorable Keith Giblin, United States Magistrate Judge,

  at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court. The

  Magistrate Judge recommends plaintiff’s motion for entry of default judgment should be denied

  (docket entry no. 215).

         The court has received and considered the Report and Recommendation of United States

  Magistrate Judge filed pursuant to such order, along with the record, and pleadings. No objections
  to the Report and Recommendation of United States Magistrate Judge have been filed to date. 1

                                                      ORDER

         Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct,

  and the report of the Magistrate Judge is ACCEPTED.

             So ORDERED and SIGNED, Jul 28, 2020.


                                                                       ____________________
                                                                       Ron Clark
                                                                       Senior Judge

         1
             Plaintiff received a copy of the Report and Recommendation on May 20, 2020 (docket entry no. 218).
